Wilmington Sav. Fund Socy., FSB v Hershkowitz (2020 NY Slip Op 07428)





Wilmington Sav. Fund Socy., FSB v Hershkowitz


2020 NY Slip Op 07428


Decided on December 9, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
JEFFREY A. COHEN
HECTOR D. LASALLE, JJ.


2019-06202
 (Index No. 712921/16)

[*1]Wilmington Savings Fund Society, FSB, etc., appellant,
vMenuchem Hershkowitz, respondent, et al., defendants.


Knuckles, Komosinski & Manfro, LLP, Fishkill, NY (Louis A. Levithan of counsel), for appellant.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Queens County (Kevin J. Kerrigan, J.), entered January 16, 2019. The order, insofar as appealed from, upon denying the plaintiff's motion, inter alia, to confirm the referee's report and for a judgment of foreclosure and sale, and granting the cross motion of the defendant Menuchem Hershkowitz to direct the referee to recompute the sums owed to the plaintiff, directed the referee to recompute the sums owed by calculating principal and interest accruing from no earlier than October 28, 2016.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on a related appeal (see Wilmington Savings Fund Society, FSB v Hershkowitz, ___ AD3d ___ [Appellate Division Docket No. 2018-09038; decided herewith]).
SCHEINKMAN, P.J., BALKIN, COHEN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court